KPMG LLP Telephone (604) 691-3000 Chartered Accountants Fax (604) 691-3031 PO Box 10unsmuir Street Internet www.kpmg.ca Vancouver BC V7Y 1K3 Canada Consent of Independent Registered Public Accounting Firm The Board of Directors Catalyst Paper Corporation We consent to the incorporation by reference in the Registration Statements (No.333-140704, No.333-143405 and No.333-151703) on Form S-8 of Catalyst Paper Corporation (the “Company”) of our reports dated March 11, 2010, with respect to the consolidated balance sheets of the Company as of December 31, 2009 and 2008, and the related consolidated statements of earnings (loss), comprehensive income (loss), shareholders’ equity and cash flows for each of the years in the three-year period ended December 31, 2009 and the effectiveness of internal control over financial reporting as of December 31, 2009, which reports appear in the December 31, 2009 annual report on Form 20-F of the Company. Chartered Accountants Vancouver, Canada May 12, 2010
